       Case 8-16-73515-reg            Doc 28       Filed 05/03/19    Entered 05/03/19 10:39:40




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re:                                                       Case No. 16-73515-reg

CRAIG T. MARINO,                                             Chapter 7

                                             Debtor.         Hon. Robert E. Grossman
---------------------------------------------------------x

                ORDER AVOIDING JUDICIAL LIENS ON REAL PROPERTY

        Debtor, Craig T. Marino, having moved this Court for an Order, pursuant to 11 U.S.C. §

522(f), avoiding the judicial liens listed below, and upon reading the application of Andrew M.

Doktofsky, P.C., dated October 16, 2018, and no opposition having been interposed, and a hearing

having been held before this Court on April 29, 2019, and due deliberation having been had

thereon, and good and sufficient cause appearing, it is

        ORDERED, that the debtor’s motion is granted; and it is further

        ORDERED, that the following judicial liens on the real property owned by the debtor,

located at 17 Cottage Drive, Farmingville, NY 11738, entered with the Clerk of the County of

Suffolk, are hereby avoided in their entireties:

1.      Asha Singh v Craig Marino, recorded with the Clerk of Suffolk County, State of New York,

        on May 3, 2010, in the amount of $629.73;

2.      Amtech Consultancy Inc. d/b/a GR 2 Granities v Craig Marino, recorded with the Clerk of

        Suffolk County, State of New York, on August 11, 2010, in the amount of $14,304.98;

3.      Star Community Publishing Group LLC v Craig Marino, recorded with the Clerk of

        Suffolk County, State of New York, on September 15, 2010, in the amount of $1,306.37;
      Case 8-16-73515-reg       Doc 28    Filed 05/03/19     Entered 05/03/19 10:39:40




4.     Armstrong Cabinet Products Inc v Craig Marino, recorded with the Clerk of Suffolk

       County, State of New York, on October 6, 2010, in the amount of $3,646.11;

5.     Hindustan Granites Inc v Craig Marino, recorded with the Clerk of Suffolk Count State of

       New York, on December 2, 2010, in the amount of $27,071.81;

6.     JPMorgan Chase Bank NA v Craig Marino, recorded with the Clerk of Suffolk County,

       State of New York, on December 13, 2010, in the amount of $102,361.57, and in the

       amount of $104,363.62;

7.     Workers Compensation Board of the State of New York v Craig Marino, recorded with the

       Clerk of Suffolk County, State of New York, on March 1, 2011, in the amount $15,472.81;

8.     Mohawk Serving LLC as assignee of Mohawk Carpet Distribution Inc v Craig Marino,

       recorded with the Clerk of Suffolk County, State of New York, on March 21, 2012, in the

       amount of $43,291.32;

9.     Charles Schober Company v Craig Marino, recorded with the Clerk of Suffolk County,

       State of New York, on April 11, 2012, in the amount of $4,402.15;

10.    Midland Funding LLC v Craig Marino, recorded with the Clerk of Suffolk County, State

       of New York, on November 19, 2012, in the amount of $18,949.41;

11.    Midland Funding LLC v Craig Marino, recorded with the Clerk of Suffolk County, State

       of New York, on May 14, 2013, in the amount of $1,938.74;

12.    CACH LLC v Craig Marino, recorded with the Clerk of Suffolk County, State of New

       York, on August 13, 2013, in the amount of $28,579.32; and it is further
      Case 8-16-73515-reg        Doc 28     Filed 05/03/19      Entered 05/03/19 10:39:40




        ORDERED, that the Clerk of the County of Suffolk of the State of New York record a

certified copy of this Order of the Bankruptcy Court as an instrument avoiding the liens as set forth

herein; and it is further

        ORDERED, that all stays imposed by this Court against the sale of the property located at

17 Cottage Drive, Farmingville, NY 11738 are hereby vacated.




                                                                ____________________________
 Dated: Central Islip, New York                                      Robert E. Grossman
        May 3, 2019                                             United States Bankruptcy Judge
